Exhibit 10.6
Directors Compensation
Effective January 1, 2008, compensation for each non-employee director of the
Company is as follows:

  (i)   $18,750 in cash;     (ii)   5,000 shares of restricted stock issued
under our 2006 Health Grades Inc. Equity Compensation Plan, with 50% vesting on
each of the first two anniversaries of the date of grant; and     (iii)   1,000
shares of restricted stock issued under our 2006 Health Grades Inc. Equity
Compensation Plan for serving as the Audit Committee Chairperson, with 50%
vesting on each of the first two anniversaries of the date of grant.

 

 